Exhibit 99.1 Biodiesel Energy can be in your hands. October 2010 Volume 1, Number 10 MEMBER UPDATE: This has been a long time coming. We can finally write a newsletter and tell investors that they now own a biodiesel plant in Mason City – the transaction was finalized on Thursday, September 30th. Now the real work begins. Ball Industrial has started engineering for the new front end. They will continue with engineering and will attempt to get as much work done at the site before winter. Weather permitting, work will continue during the winter. Watch for construction updates posted on the Soy Energy’s web site. Rick Davis, General Manager will make the move to Mason City on the week of October 11th. Until then, you can still reach him at the Marcus office or any other directors (numbers listed below) if you have any questions. Once the e-mail is set up at the Mason City plant, it will be posted to the Soy Energy website. There are currently two employees at the Mason City facility (Stacy Staudt and Rick Johnson). Stacy Staudt is the Lab Manager and will be doing some of the accounting work that Becky Nothem has done in the past. Rick Johnson is the Maintenance Manager and will keep the plant in shape this winter and make sure construction moves smoothly. At this time we want to thank Becky for her hard work in making Soy Energy’s dream of owning a plant a reality. With her and her husband’s farming operation located in this community, she is not making the move to Mason City. We wish her well in her future endeavors. One of the first things Soy Energy has on its agenda is to set up a link on the web site (soyenergyllc.com) to a qualified matching service which will match perspective buyers and sellers to be able to transfer, buy, or trade units.
